Citation Nr: 0738495	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-10 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence to reopen a claim of 
service connection for post-traumatic stress disorder (PTSD) 
has been received and if so, whether the reopened claim 
should be granted.

2.  Entitlement to service connection for arthritis of the 
hands and shoulders, to include as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
September 1956.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of an August 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  

The veteran presented testimony at an RO hearing before a 
Decision Review Officer in May 2006 and at a Travel Board 
hearing before the undersigned Veterans Law Judge in 
September 2007.  Transcript of both hearings are associated 
with the veteran's claims folder.

The Board notes that following the travel board hearing, the 
veteran's representative submitted additional medical 
evidence to the Board and waived the veteran's right to have 
this evidence initially considered by the originating agency.


FINDINGS OF FACT

1.  In an unappealed December 2002 rating decision, the RO 
denied the veteran's claim for service connection for PTSD.

2.  The evidence associated with the claims file subsequent 
to the December 2002 rating decision is cumulative or 
redundant of the evidence previously of record or is not 
sufficient to raise a reasonable possibility of 
substantiating the claim for service connection for PTSD.

3.  The veteran does not have arthritis of the hands.

4.  The veteran does not have arthritis of the right 
shoulder.

5.  Arthritis of the left shoulder was not present in service 
or within one year after the veteran's discharge from service 
and is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  Arthritis of the hands and shoulders was not incurred in 
or aggravated by active duty, and the incurrence or 
aggravation of arthritis of the hands and shoulders during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.311, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record reflects that in July 2002 and January 2004, prior 
to the initial adjudication of the claims, the RO sent the 
veteran letters informing him of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence in support of his claims, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although neither letter specifically informed 
the veteran that he should submit any pertinent evidence in 
his possession, they did inform him of the evidence that 
would be pertinent and that he should submit such evidence or 
provide the RO with the information and any authorization 
necessary for the RO to obtain the evidence on his behalf.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  
The Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].

Although notice with respect to the disability-rating and 
effective-date elements of the claims was not provided until 
March 2006, after the initial adjudication of the claims, the 
Board has determined that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for PTSD or arthritis of the 
hands and shoulders.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
timely notice with respect to those elements of the claims is 
no more than harmless error.

Although the foregoing letters did not inform the veteran of 
the unique nature of the evidence necessary to reopen his 
claim for service connection for PTSD, they did adequately 
inform him of the assistance that VA would provide to obtain 
evidence on his behalf.  In addition, in the August 2004 
rating decision and the February 2005 statement of the case, 
he was informed that service connection was previously denied 
for PTSD because the medical evidence did not show a clinical 
diagnosis for PTSD in accordance with DSM-IV criteria and 
that medical evidence showing such a diagnosis is needed to 
reopen the claim.  

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Although 
the veteran has not been afforded a VA examination in 
response to his claim for service connection for arthritis of 
the hands and shoulders, no such examination is required in 
this case because the medical evidence currently of record is 
sufficient to fairly decide the claim and there is no 
reasonable possibility that such an examination would result 
in evidence to substantiate the claim.  

The record also reflects that following the receipt of all 
pertinent evidence, the RO readjudicated the veteran's 
claims.  There is no indication or reason to believe that the 
ultimate decisions of the RO would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claims.

PTSD

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Analysis

The veteran originally filed a claim for service connection 
for PTSD in July 2002.  In a December 2002 rating decision, 
the RO denied service connection for PTSD.  The evidence then 
of record included no competent evidence of PTSD.  The 
veteran did not perfect an appeal of this decision.  The 
veteran's claim to reopen was received in January 2004.

The medical evidence added to the record since the December 
2002 decision includes outpatient treatment records from the 
VA Medical Center in Minneapolis, Minnesota and the report 
from a VA Medical examination conducted in July 2006.  None 
of this evidence shows that the veteran has been diagnosed 
with PTSD.  The veteran himself conceded during the hearing 
that such diagnosis had not been made.  In sum, the added 
evidence is essentially cumulative in nature and does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Accordingly, it is not new and material.  The 
veteran's statements have also been added to the record but 
they are cumulative or redundant of his earlier statements.  
Therefore, they are not new.

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen this claim.



Arthritis of the Hands and Shoulders

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2007).

A "radiation-exposed veteran" is defined as a veteran who 
while serving on active duty or on active duty for training 
or inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(d) (2007).

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) Bronchiolo-alveolar 
carcinoma; (xvii) Cancer of the bone; (xviii) Cancer of the 
brain; (xix) Cancer of the colon; (xx) Cancer of the lung; 
and (xxi) Cancer of the ovary.  38 C.F.R. § 3.309(d)(2) 
(2007).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
Thus, the Board must not only determine whether the veteran 
had a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability was otherwise the 
result of active service.  In other words, the fact that the 
veteran may not meet the requirements for service connection 
on a presumptive basis does not in and of itself preclude the 
establishment of service connection, as entitlement may 
alternatively be established on a direct basis.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Initially, the Board notes that the medical evidence of 
record does not establish that the veteran has been diagnosed 
with arthritis of the hands or arthritis of the right 
shoulder.  Furthermore, during his September 2007 hearing, 
the veteran indicated that he was limiting his claim to the 
left shoulder.

The veteran contends that he has arthritis of the left 
shoulder due to an in-service motor vehicle accident or 
exposure to ionizing radiation.  Specifically, he claims that 
while on active duty in Lake Meade, Nevada in 1955, he was 
riding in a vehicle with another individual when the vehicle 
rolled over on a hill and he went sprawling out on the 
desert.  He claims that since that time, his shoulder has 
been aching.  He also claims that as part of his duties while 
stationed in Las Vegas, Nevada, he was involved with atomic 
testing and exposed to ionizing radiation.

The medical evidence of record indicates that the veteran has 
been diagnosed with a current left shoulder disability.  
Specifically, an MRI conducted in February 2005 showed 
evidence of diffuse degenerative changes of the left 
shoulder.

The evidence of record does not show that the veteran's 
currently diagnosed degenerative changes of the left shoulder 
were present within one year of his discharge from service in 
September 1956 or that such is etiologically related to such 
service.  The veteran claims that he was treated for his 
shoulder injury after his accident in 1955.  Service medical 
records show that the veteran complained of pain in the left 
upper extremity in May 1955.  However, an X-ray conducted at 
that time was negative; there is no indication in the record 
that the veteran was ever diagnosed during active duty with 
any chronic shoulder disability; and at the time of his 
discharge examination in September 1956, the veteran's upper 
extremities were evaluated as normal and no indication of a 
chronic disability was noted.  VA outpatient treatment 
records show that an X-ray report from May 1995 revealed that 
both the left and right shoulder were normal.  Furthermore, 
X-rays and radiographs from March 2004 and November 2004 are 
negative for evidence of degenerative changes in the left or 
right shoulder.  It is not until the noted February 2005 MRI 
that there is evidence of diffuse degenerative changes in the 
left shoulder.  The Board also notes that the record contains 
no medical evidence of a nexus between the veteran's military 
service and his degenerative changes of the left shoulder.  

The Board also notes that there is no presumption of service 
connection for arthritis based on exposure to ionizing 
radiation.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Furthermore, there is no evidence to support the veteran's 
contention that he participated in atomic testing during 
active duty in Las Vegas, Nevada.

In essence, the evidence of a nexus between the veteran's 
left shoulder arthritis and his military service is limited 
to the veteran's own statements.  This is not competent 
evidence of the claimed nexus since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

For the reasons and basis stated above, the Board finds that 
service connection for arthritis of the hands and shoulders 
is not warranted on a direct or presumptive basis.


ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for PTSD is denied.



Service connection for arthritis of the hands and shoulders 
is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


